Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0090980) in view of Ichiki et al. (US 2019/0235672).
As for claim 1, Lee et al. disclose in Figs. 3-5 and the related text an array substrate, comprising: 
a substrate 110; 
an active layer 151a disposed on the substrate 110; 
a first insulating layer 140 disposed on the active layer 151a and the substrate 110; 
a second insulating layer 160 disposed on the first metal layer 124a and the first insulating layer 140; 
a second metal layer 125a/124b  disposed on a side of the second insulating layer 160 away from the first metal layer 124a; a third insulating layer 161 disposed on the second metal layer 125a/124b and the second insulating layer 160; and 
a third metal layer 171/172/175a, wherein the third metal layer comprises a constant voltage signal trace 171/172/175a and is disposed on a side of the third insulating layer 161 away from the second metal layer 125a/124b; 
wherein the second metal layer 125a/124b comprises a first metal trace 125a disposed along a first direction and a second metal trace 124b disposed along a second direction.
Lee et al. do not disclose the first metal trace and the second metal trace are interlaced to form a grid structure.
Ichiki et al. teach in Figs. 1, 2 and the related text a first metal trace (left 14) and a second metal trace (left most 14) are interlaced to form a grid structure (fig. 2).
Lee et al. and Ichiki et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee et al. to include the first metal trace and the second metal trace are interlaced to form a grid structure as taught by Ichiki et al., in order to improve the performance of the device.

The limitation of “constant voltage signal” has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 2, Lee et al. in view of Ichiki disclose array substrate according to claim 1, Lee et al. further disclose wherein the first metal trace 124a is (electrically) connected to the constant voltage signal trace 171/172/175a; and/or the second metal trace 125a is (electrically) connected to the constant voltage signal trace 171/172/175a.  

As for claim 3, Lee et al. in view of Ichiki disclose array substrate according to claim 1, Lee et al. further wherein a material of the second metal layer 125a/124b and the third metal layer 171/172/175a comprises a low resistance material of an aluminum alloy (¶0056 and 0095).  

As for claim 4, Lee et al. in view of Ichiki disclose array substrate according to claim 1, Lee et al. further disclose wherein the second insulating layer Docket No. 27472.424016011 9483316-1comprises a first through hole 163a, the first through hole 163a penetrates through the second insulating layer 160 and a portion of the first insulating layer 140 to the active layer 151a.
Lee et al. in view of Ichiki et al. disclose the grid structure is (electrically and thermally) connected to the active layer through the first through hole.  

As for claim 7, Lee et al. in view of Ichiki disclose array substrate according to claim 1, Lee et al. further disclose a thin film transistor disposed on the substrate (fig. 4), and the thin film transistor comprises a semiconductor 151a, a storage capacitor Cst, a first gate line 121/124a, a second gate line 124a/125a/124b, a source trace 171, and a drain trace 175a; 
wherein the semiconductor is disposed in the active layer 151a, the first gate line 124a is disposed in the first metal layer, the second gate line 125a/124b is disposed in the second metal layer, and the source trace 171 and the drain trace 175a are disposed in the third metal layer (any metal layers can be gate lines/source trace/drain trace (see functional language in claim 1)).  

As for claim 8, Lee et al. in view of Ichiki disclose array substrate according to claim 7, Lee et al. further disclose the third insulating layer comprises a third through hole 165a, the third through hole 165a penetrates a portion of the third insulating layer 161, the second insulating layer 160, and a portion of the first insulating layer 140 to a surface of the active layer 151a, and the source trace 171 and the drain trace 175a are connected to the active layer 151a through the third through hole 165a; and 
wherein the constant voltage signal trace 171/172/175a is connected to the active layer 151a through the third through hole 165a.  

As for claim 10, Lee et al. in view of Ichiki disclose array substrate according to claim 1, Lee et al. further disclose a planarization layer 180, a first electrode 191, and a pixel defining layer 361, wherein the first electrode 191 and the pixel defining layer 361 are sequentially disposed on the planarization layer 180; 
wherein the planarization layer 180 is disposed on the third metal layer 171/172/175a and the third insulating layer 161 (fig. 3-5).

Allowable Subject Matter
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811